    Case: 1:20-cv-03490 Document #: 99 Filed: 12/02/20 Page 1 of 2 PageID #:495




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3490
                         Plaintiff,

       v.

Alucy and et al.,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                    wuyishang99                                       521

                    bestoffer365                                      140

                    shop2009mb                                        445

                     nychen-35                                        388

                      Nyliyan                                         389

               tabletexpress_uk                                       474

                bythechance_1                                         165

              Valuefashionstore                                       505

                     toys-kids                                        489
   Case: 1:20-cv-03490 Document #: 99 Filed: 12/02/20 Page 2 of 2 PageID #:496




           Eshoppingstar75                                 225

            Broadchoosen                                   158

             Bestinthebox                                  135

               eg-motor                                    218

                Fulcat                                     244

             Morriscarcam                                  368

               shift-star                                  443

               Smafay                                      452

            uncledavid2010                                 493

            chuengleo2010                                  175

             Smartbizpro                                   551

             Floureondeal                                  238

           homehub_supplies                                287

              mei_ebuy                                     358

              LIDDYGO                                       46



DATED December 2, 2020                     Respectfully submitted,

                                           /s/ Kenneth A. Nazarian
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6309765
                                           James@bkchicagolaw.com
                                           Ken@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
